Citation Nr: 1449542	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-10 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1944 to June 1946.  The Veteran died in January 2010.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

In connection with this appeal, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is associated with the record.

When this claim was before the Board in July 2014, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  




FINDINGS OF FACT

1.  The Veteran died in January 2010 due to adult respiratory distress syndrome and with diabetes and arteriosclerotic heart disease as other conditions contributing to death but not resulting in the underlying cause.

2.  At the time of his death, service connection was in effect for posttraumatic stress disorder (PTSD) with generalized anxiety.

3.  Arteriosclerotic heart disease, diabetes, and adult respiratory distress syndrome did not develop until more than one year following the Veteran's discharge from service, and were not etiologically related to the Veteran's active service or his service-connected PTSD.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or substantially or materially contribute to the Veteran's cause of death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.5, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when VA receives a claim for death and indemnity compensation (DIC) under 38 U.S.C.A. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C.A. § 5103(a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

In June 2010, the RO sent the appellant a letter informing her of how to substantiate a claim for DIC, prior to the July 2010 rating decision on appeal.  The letter notified her of the respective responsibilities of the claimant and VA, actions taken on her behalf, and the information or evidence necessary to establish the cause of death claim. She was also provided with notice of the Dingess and Hupp elements of her claim.

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the appellant has been obtained.  In addition, a VA medical opinion was obtained in August 2014.

Neither the appellant nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability. 38 U.S.C.A. § 1310 (West 2002 & Supp. 2013); 38 C.F.R. § 3.5 (2014).  Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arteriosclerosis, hypertension, or diabetes mellitus to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board has reviewed all the evidence in the claims files, with a focus on the evidence relevant to this appeal.  Although this Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate her claims and what the evidence in the claim file shows, or fails to show, with respect to her claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran died in January 2010, with the official certificate of death listing the immediate cause of death as adult respiratory distress syndrome (ARDS) and the contributing conditions of diabetes and arteriosclerotic heart disease.  At the time of his death, service connection had been established for posttraumatic stress disorder (PTSD).

The appellant contends that the Veteran's service-connected PTSD contributed to the Veteran's death by causing diabetes, arteriosclerotic heart disease, and adult respiratory distress syndrome.

The Veteran's service treatment records (STRs) document treatment for combat fatigue, psychoneurosis, and anxiety.  

A February 1950 VA examination report noted that the Veteran's cardiovascular system, respiratory system, and digestive system were normal.  
 
In connection with March 2009 VA treatment, the Veteran had a noted 40 year history of diabetes mellitus type I.  

The terminal records from a VA hospital in which the Veteran died show that he was hospitalized for bilateral pneumonia and assessed death most likely due to cardiopulmonary failure secondary to ARDS, pneumonia, hypoxia, renal disease and coronary artery disease.

In February 2011, the appellant stated the Veteran's service caused him years of anxiety and stress, which caused heart problems such as high blood pressure and heart disease.

In July 2013, VA physician R.V. indicated a study stated PTSD could increase the risk of coronary disease, but provided no information specific to the appellant's claim.  See Mattern v. West, 12 Vet. App. 222, 228 (1999) (noting that a medical article or treatise can provide support when combined with an opinion of a medical professional if the medical article discusses generic relationship with a degree of certainty such that, under the specific facts of the case, there is at least a plausible causality based upon subjective facts).

In an August 2014 VA examination report, the examiner reviewed the study listed in Dr. R.V.'s July 2013 statement and noted that although the study found an association with PTSD and poor self-reported health, there was a lesser association with PTSD and increased morbidity and it was "premature to draw definitive causal conclusions about the effect of PTSD on physical health." 

The August 2014 VA examiner further found it was at least as likely as not that the Veteran's cause of death was ARDS secondary to vascular and respiratory congestion complicated by a long-standing cardiovascular disease from uncontrolled diabetes mellitus type I.  The examiner opined that it was not at least as likely as not that service-connected PTSD caused or aggravated hypertension, diabetes mellitus type I, arteriosclerotic heart disease, or ARDS, and properly supported the opinions with a detailed rationale that addressed the medical evidence of record and relevant medical literature.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connection the two).  The examiner explained that the Veteran's diabetes mellitus type I, rather than PTSD, caused arteriosclerotic heart disease, and that arteriosclerotic heart disease was the primary contributing cause of ARDS.  The examiner noted that cardiovascular disease also as least as likely as not caused the Veteran's hypertension, therefore, hypertension did not cause or aggravate diabetes mellitus, arteriosclerotic heart disease, or ARDS.

After careful review of the record, the Board finds that service connection for the cause of the Veteran's death is not warranted.  

The preponderance of the evidence shows that the principal cause of the Veteran's death and contributing conditions are not related to service-connected PTSD.  The Board finds the August 2014 examination report that determined the Veteran's principal and contributory causes of death were not related to service-connected PTSD to be probative evidence against the claim.  The VA examiner adequately reviewed the evidence of record and provided a complete rationale for the opinion that no evidence suggested a positive correlation between the Veteran's PTSD and diabetes mellitus type I, hypertension, ARDS, or arteriosclerotic heart disease.  The Board finds the medical opinion against the claim to be the most competent and probative evidence of record regarding the etiology of the Veteran's cause of death.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that a medical opinion must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.).  

The Board acknowledges that the appellant was able to observe some of the Veteran's PTSD symptoms; however, the Board notes that she does not possess the medical expertise required to determine whether PTSD is causally related diabetes mellitus, hypertension, arteriosclerotic heart disease, or ARDS.  Although the appellant might sincerely believe that that the Veteran's PTSD contributed to the Veteran's cause of death, she is not competent to attribute the Veteran's symptoms and diagnoses to his active service or service-connected disabilities.

The Board has considered whether there is any other appropriate basis to grant this claim but has found none.  In particular, the Board notes that the appellant has not contended and the evidence does not show that the Veteran developed hypertension, arteriosclerosis, ARDS, or diabetes mellitus in service or until many years thereafter or that any of the disorders were etiologically related to the Veteran's active service.

Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim, the doctrine is not applicable.



ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


